Citation Nr: 0513122	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In March 2004, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran has been diagnosed with PTSD.  The record, 
however, does not contain corroborating evidence of the 
veteran's in-service stressors.  At the March 2004 hearing, 
the veteran identified additional records pertinent to his 
claim.  

In light of the above, under the duty to assist, further 
evidentiary development is needed and the case is remanded 
for the following action.  

1.  Obtain the record of in-patient 
psychiatric counseling at the Army 
hospital at Fort Belvoir, Virginia, in 
the spring and summer of 1971. 

2.  Obtain records since December 2002 
from the Huntington, West Virginia, VA 
Medical Center. 

3.  Obtain the records of the veteran's 
family doctor and Thomas Memorial 
Hospital. 

4.  Ask the veteran for any evidence in 
his possession that pertains to the 
claim, specifically, a statement from his 
brother regarding the location and date 
of the mortar attack. 

5.  Document the results of the March 
2004 request to NPRC for morning reports 
from December 1969 to February 1970 for 
the 4th, 7th, and 10th, PSYOP Bns. 

6.  If additional evidence is submitted, 
determine if there is additional 
information to submit to the U.S. Armed 
Services Center for Research of Unit 
Records for verification of the in-
service stressors. 

7.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination to include psychological 
testing to determine whether any of the 
in-service stressors described below are 
sufficient to support the diagnosis of 
PTSD in accordance with DSM-IV (A 
stressor is defined in DSM-IV as: A 
traumatic event involving actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others and the person's response 
involved intense fear, helplessness, or 
horror). 

a. The witnessing of severely 
injured servicemen in a hospital 
setting in Vietnam; or 

b. The learning of the death of a 
fellow serviceman; or, 

c. Any other verified stressors 
identified by the RO. 

8.  After the above development has been 
completed, adjudicate the claim.  If the 
claim is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




